DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Amos (Reg. No. 63,679) on 01/28/2022. 
The application has been amended as follows: 

Amend claim 1 as follows:
1. A method of manufacturing a battery comprising the steps of:
(a) providing an anode; 
(b) providing a cathode that comprises one or more transition metal oxides; 
	(c) providing a porous separator that comprises boehmite and an anionic compound that comprises an anthraquinone; 
	(d) providing a lithium metal layer on a surface of the separator; 
	(e) interposing the separator and the lithium metal layer between the anode and the cathode; 
	(f) providing an electrolyte; and 
(g) assembling so as to provide the battery.

Amend claim 12 as follows:
12. A method of manufacturing a battery comprising the steps of:
(a) providing an anode; 
(b) providing a cathode that comprises one or more transition metal oxides; 
that comprises an anthraquinone; 
	(d) providing a lithium metal layer on a surface of the separator; 
	(e) interposing the separator and the lithium metal layer between the anode and the cathode; 
	(f) providing an electrolyte; and 
	(g) assembling so as to provide the battery. 

	Cancel claims 21 and 27. 

Allowable Subject Matter
Claims 1-6, 8, 11-17, 19 and 22-26 allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: closest secondary prior art reference PGPub 2015/0249249 discloses a lithium battery (battery [0050], LiOH electrolyte [0059], lithium battery [0071]) comprising an anode ([0113]) and a cathode ([0113]) that comprises one or more transition metals (metals that include transition metals [0074], silver material [0113]). The battery also comprises an electrolyte ([0059]) and a porous separator ([0136], porous [0223]) that is interposed between the cathode and anode ([0136]). The separator comprises an anionic compound comprising sulfonate groups (separator with oxidant-resistant material comprises anionic salts of sulfonate [0142], [0146]). The reference only lists polyvinyl alcohol or 2-acrylamido-2-methyl propanyl as corresponding compounds and is silent to the compound and benefits of anthraquinone as required by the claimed invention.
Prior art reference PGPub 2015/0162586 discloses a lithium battery (electrochemical cell 100 [0055], Li/S battery [0132], that uses lithium ionic salts [0137]). The lithium battery comprises an anode (120 [0055]), a cathode (150 [0055]) wherein the cathode comprises on or more transition metals (electroactive transition metal chalcogenides that include transition metal oxides [0139]) The scope of such metals in the claimed invention includes oxides. ([0038] PGPub version) The battery further comprises an electrolyte ([0065]) and a separator (144 [0055]) that is porous ([0116]) and interposed between the anode and cathode (Figure 3). The separator comprises an anionic compound (separator polymer 80 comprises anionic carboxylate groups [0064], [0065]). The reference recognizes carboxylate groups as having an advantage of repelling polysulfide species from reaching the anode [0065]. The reference is silent to the compound and benefits of anthraquinone as required by the claimed invention. 
Prior art reference 2016/0141621 uses an electrode comprising an electrically conductive polymer doped with sulfonate anions and an anthraquinone [0016-0018, 0041]. However, a battery separator is designed to separate and insulate an anode electrode from a cathode electrode. Applying a anthraquinone compound that is designed to improve electrical conductivity and energy density for an electrode to a separator would interfere with the separator’s insulating function. Therefore, it would not have been obvious to a person of ordinary skill in the art to apply the electrical conductivity anthraquinone teaching of the reference to a battery separator so as to arrive at the configuration of the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725